Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

Hearing Date and Time: To Be Determined

Thomas R. Slome

Michael Kwiatkowski

CULLEN AND DYKMAN LLP

100 Quentin Roosevelt Boulevard

Garden City, New York 11530

Telephone: (516) 357-3700

Facsimile: (516) 357-3792

Email: tslome@CullenandDykman.com
mkwiatkowski@CullenandDykman.com

and

Russell R. Johnson III

John M. Craig

LAW FIRM OF RUSSELL R. JOHNSON III, PLC

2258 Wheatlands Drive

Manakin-Sabot, Virginia 23103

Telephone: (804) 749-8861

Facsimile: (804) 749-8862

Email: russell@russelljohnsonlawfirm.com
john(@russelljohnsonlawfirm.com

Co-Counsel for New York State Electric and Gas Corporation

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

) Chapter 11
In re: )
) Case No. 19-76260 (AST)
Absolut Facilities Management, LLC, et al., ) Case No. 19-76263 (AST)
) Case No. 19-76267 (AST)
Debtors. ) Case No. 19-76268 (AST)
) Case No. 19-76269 (AST)
) Case No. 19-76270 (AST)
) Case No. 19-76271 (AST)
) Case No. 19-76272 (AST)
)
) (Jointly Administered)
)
)
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

OBJECTION OF NEW YORK STATE ELECTRIC AND GAS CORPORATION TO
DEBTORS’ EMERGENCY MOTION FOR ORDER UNDER 11 U.S.C. §§ 105(A) AND
366 (I) PROHIBITING UTILITY COMPANIES FROM ALTERING OR
DISCONTINUING SERVICE ON ACCOUNT OF PREPETITION INVOICES, (ID
APPROVING DEPOSIT ACCOUNT AS ADEQUATE ASSURANCE OF PAYMENT,
AND (II) ESTABLISHING PROCEDURES FOR RESOLVING REQUESTS BY

UTILITY COMPANIES FOR ADDITIONAL ASSURANCE OF PAYMENT

New York State Electric and Gas Corporation (““NYSEG”), by counsel, hereby objects to
the Debtors’ Emergency Motion For Order Under I] U.S.C. §§ 105(A) and 366 (I) Prohibiting
Utility Companies From Altering or Discontinuing Service on Account of Prepetition Invoices,
(II) Approving Deposit Account As Adequate Assurance of Payment, and (ILI) Establishing
Procedures For Resolving Requests By Utility Companies For Additional Assurance of Payment
(the “Utility Motion”) (Docket No. 5), and sets forth the following:

Introduction

The Debtors’ Utility Motion improperly seeks to shift the Debtors’ obligations under
Section 366(c) (3) from modifying the amount of the adequate assurance of payment requested
by NYSEG under Section 366(c)(2) to setting the form and amount of the adequate assurance of
payment acceptable to the Debtors. This Court should not permit the Debtors to shift their
statutory burden.

The Debtors seek to have this Court approve their form of adequate assurance of
payment, which is to earmark a sum equal to approximately 50% of the Debtors’ estimated
monthly utility charges that may be contained in the Debtors’ existing bank accounts and not in a

separate bank account (the “Utility Earmark”). Section 366(c) of the Bankruptcy Code

specifically defines the forms of adequate assurance of payment in Section 366(c) (1), none of
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

which include the Debtors’ right to “earmark” funds for utilities that will be held by the Debtors
in their own bank accounts.

The Court should reject the Debtors’ proposed Utility Earmark because: (1) NYSEG bills
the Debtors on a monthly basis and provides the Debtors with generous payment terms pursuant
to applicable state law tariffs and regulations and a two-week amount held by the Debtors is not
sufficient in amount or in form to provide NYSEG with adequate assurance of payment; (2)
Section 366(c) of the Bankruptcy Code specifically defines the forms of adequate assurance of
payment in Section 366(c)(1), none of which include the Debtors’ right to “earmark” funds for
utilities as adequate assurance to be contained in the Debtors’ bank accounts; and (3) Even if this
Court were to improperly consider Utility Earmark as a form of adequate assurance of payment
for NYSEG, the Court should reject it as an insufficient form of adequate assurance of payment
for the reasons set forth in Section A.1. of this Objection.

NYSEG is seeking a two-month cash deposit in the amount of $85,790 from the Debtors,
which is an amount that NYSEG is authorized to obtain pursuant to applicable state law. Based
on all the foregoing, this Court should deny the Utility Motion as to NYSEG because the amount

of NYSEG’s post-petition deposit request is reasonable under the circumstances and should not

be modified.
Facts
Procedural Facts
1. On September 10, 2019 (the “Petition Date’), the Debtors commenced their cases

under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) that are now
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

pending with this Court. The Debtors continue to operate their businesses and manage their
properties as debtors in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.
D. The Debtors’ chapter 11 bankruptcy cases are being jointly administered.
The Utility Motion

or On September 11, 2019, the Debtors filed the Utility Motion.

4. On September 18, 2019, the Court held a hearing on the Utility Motion.

os The Debtors seek to avoid the applicable legal standards under Sections 366(c)(2)
and (3) by seeking Court approval for their own form of adequate assurance of payment, which is
the Utility Earmark that supposedly reflects a sum equal to approximately 50% of the Debtors’
estimated monthly utility charges that may be contained in the Debtors’ existing bank accounts
and not in a separate bank account. Utility Motion at 4 15.

6. The proposed Utility Earmark is not acceptable to NYSEG and should not be
considered relevant by this Court because Sections 366(c)(2) and (3) do not allow the Debtors to
establish the form or amount of adequate assurance of payment. Under Sections 366(c)(2) and
(3), this Court and the Debtors are limited to modifying, if at all, the amount of the security
sought by NYSEG under Section 366(c)(2).

7. The Debtors’ propose that the Utility Earmark would be subject to the terms and
conditions of the DIP Financing agreement and applicable Orders. Utility Motion at ¥ 15. Itis
not clear if the Debtors and their secured lenders are trying to subordinate all of the post-petition
payments made to NYSEG to the secured lenders’ liens or just the proposed Utility Earmark
amount. At a minimum, all post-petition payments made by the Debtors to NYSEG, including

any post-petition security, should not be subordinated to the lenders’ liens or subject to
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

subsequent disgorgement by the secured lenders. If the Debtors want NYSEG to provide post-
petition utility goods/services, any and all post-petition payments made to NYSEG should be free
and clear of any and all liens, otherwise all of the relief sought in the Utility Motion is nothing
more than a subterfuge.

8. Through the Utility Motion, the Debtors seek to pay the most recent invoices
received from a utility provider, even if a portion of the period covered by an invoice is for
service prior to the Petition Date. Utility Motion at § 7. In connection with the foregoing,
NYSEG, by counsel, has contacted Debtors’ counsel to ascertain if checks received post-petition
from the Debtors were tendered pursuant to the foregoing provision and whether the checks will
clear the bank. Debtors’ counsel has responded to the emails, but have not yet provided an
answer as to why the checks were tendered or if they will clear the bank.

9. The Utility Motion does not address why the Utility Earmark would be
undercapitalized at only a supposed two-week deposit amount when the Debtors know that
NYSEG is required by applicable state laws, regulations or tariffs to bill the Debtors monthly.
Moreover, presumably the Debtors want NYSEG to continue to bill them monthly and provide
them with the same generous payment terms that they received prepetition. Accordingly, if the
Utility Earmark is relevant, which NYSEG disputes, the Debtors need to explain: (A) why they
are only proposing that the Utility Earmark would only contain approximately two-weeks of
utility charges from NYSEG; and (B) how such an insufficient amount could even begin to
constitute adequate assurance of payment for NYSEG’s monthly bills.

10. Furthermore, the Utility Motion does not address why this Court should consider

modifying, if at all, the amount of NYSEG’s adequate assurance request pursuant to Section
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

366(c)(2). Rather, without providing any specifics, the Utility Motion merely states that the
Utility Earmark, “coupled with the Debtors’ ability to pay for future Utility Services in the
ordinary course of business,” constitutes sufficient adequate assurance for the Debtors’ utility
companies. Utility Motion at 4 16.
The Debtors’ Post-Petition Financing

11. On September 11, 2019, the Debtors filed the Debtors’ Emergency Motion For
Entry of Interim and Final Orders (I) Authorizing Debtors To (A) Obtain Postpetition Financing
Pursuant To 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(a)(1), and 364(e)
and (B) Use Cash Collateral (the “Financing Motion”)(Docket No. 4).

12. Through the Financing Motion, the Debtors are seeking approval to enter into a
DIP Facility which consists of a $2 million revolving line of credit. Financing Motion at § 14.

13. Through the Financing Motion, the Debtors also sought a carve-out for the
payment of approved fees of the Debtors’ professionals incurred prior to notice of the occurrence
of the Termination Date, plus postpetition fees and expenses of the Chapter 11 postpetition
professionals incurred after notice of the occurrence of the Termination Date (the “Carve-Out”).
Financing Motion at pages 12-13.

The Debtors’ Critical Vendor Motion

14. On September 11, 2019, the Debtors filed the Debtors’ Emergency Motion For
Entry of Interim and Final Orders Authorizing the Debtors To Pay Certain Prepetition Claims of
Critical Vendors (the “Critical Vendor Motion”) (Docket No. 10). Through the Critical Vendor
Motion, the Debtors seek authority to pay the prepetition claims of certain supposed critical

vendors of up to $785,493.97. Critical Vendor Motion at { 15, 16.
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

Facts Concerning NYSEG

15. | NYSEG provided the Debtors with prepetition utility goods and/or services and
has continued to provide the Debtors with utility goods and/or services since the Petition Date.

16. | Under NYSEG’s billing cycle, the Debtors receive approximately one month of
utility goods and/or services before NYSEG issues a bill for such charges. Once a bill is issued,
the Debtors have 23 days to pay the applicable bill. Ifthe Debtors fail to timely pay the bill, a
past due notice is issued and, in most instances, a late fee may be subsequently imposed on the
account. If the Debtors fail to pay the bill after the issuance of the past due notice which cannot
be issued by NYSEG until 20 days from the due date have elapsed, NYSEG issues a notice that
informs the Debtors that they must cure the arrearage within a certain period of time or it service
will be disconnected. NYSEG cannot terminate service for a non-payment default until at least 8
days after issuance of the written termination notice has elapsed. Accordingly, under NYSEG’s
billing cycle, the Debtors could receive at least two months of unpaid charges before NYSEG
could cease the supply of utility goods and/or services for a post-petition payment default.

17. In order to avoid the need to bring witnesses and have lengthy testimony regarding
NYSEG?’s regulated billing cycle, NYSEG requests that this Court, pursuant to Rule 201 of the
Federal Rules of Evidence, take judicial notice of NYSEG’s billing cycle. Pursuant to the
foregoing request and based on the voluminous size of the applicable documents, NYSEG’s web
site link to the tariffs and/or state laws, regulations and/or ordinances can be found at the

following:
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

NYSEG:

Electricity -
https://www.nyseg.com/wps/portal/nyseg/account/understandyourbill./electricpricing/!ut/p/z1/tZ
Nbb4 wFIB yx54ZC3gBR6REI]jhoiLj8kJqQayBelid vwVzF2yTFm WrUkimpxz-
vWeryAFMUgpOpISMdJOVPEzko4yRXJNe2BAz3d8Gce7h1NK0cKGEpgyiewF6MATpT_Lhia
XDvvwnkIUU9ayDUjoeV-

UgOyyjzclcFOsvOgEiDBuDpOJ8EDS5ec8Qzce_ NoVuRqnoU YFEVmHUEBWwT Wl6égtpjkIBlpha
LAgSSulup YHEjjlahirlmairAsScolKcNLdGS4meX4E93 JDN9bmvESJALOksCOdGuReZ-

I7CuR_kYUvhMInGjySmReiWZXoq hvFOn9RKYXyp5Z9dVIOMP4V gU740M8kulZhLTpam5
P8Ls2zkNzwW_ 6947aEEz7 OlfQOSew-

VGtIhtRELXDYi UQjEXxXiqWS726U6F7ShrDgxEP-ho W0dhrWq1GIMt8OyVk-
iFcOc eEF58gWWO!!/dz/d5/L2dBISEVZOFBIS9nOSEh/? WCM_ GLOBAL CONTEXT=%2FN
YSEGAGR Navigation%2FHeader%2FAccount%2F Understand Y ourBill.%2FElectricPricing

Gas -
https://www.nyseg.com/wps/portal/nyseg/account/understandyourbill./naturalgaspricing/!ut/p/z1/
vZPbboJAElafpRdcOIOBES-REIgRgAfK4 YasC-
laWBAWq2. fNdpDOipNO3TvIpl SpuZfOEMOhBTdCA5 YqSigOBxFKuJPHBMWzGg6808Cc
ThIBgP YXsmxll7iXoyyGIf6KHN540-_TPIAYxpgxmWxDRUS5vIKG-
SjxkEuM1QmjUCRBhXH WUC7CiP W4Zoeqq6Zk2K4IGAFLGuQU WO2rohmND8XLiGJAW
RpCGMhhik AyUdiYoyzsT1SFVFpGJZktMBxnBzzg4MJ7Fm3kSfJY bnrsxwBSIButHStHRrkbi
fmOwrk 7G5L8zRZxpcemFyLOWWap-
uTEHfOeL7ywzOnD336qsRcYbRrOr2kp OOLIX4NOqgKbmDIr9bS5Nw3F7zTP-zUhmDa5zL-
Dchuv4917rWKsuzlOPinZuMNpM YxHG67GrGtS OimAuE3 Yt73i7gufb_USFIM4W6Y19pRtA
KtlR9eAQKjbNM!/dz/d5/L2dBISEVZOFBIS9nQSEh/? WCM_ GLOBAL CONTEXT=%2FNYS
EGAGR Navigation%2FHeader%2F Account™%2FUnderstand Y ourBill.%2FNaturalGasPricing

18. Subject to a reservation of NYSEG’s right to supplement its post-petition deposit
request if additional accounts belonging to the Debtors are subsequently identified, NYSEG’s

post-petition deposit request is as follows:

 

Utility No. of Accts. Estimated Prepet. Debt Dep. Request
NYSEG 8 $117,851.22 $85,790 (2-month)

19. The Debtors have provided the Court with their plan to close their Orchard Park
Facility by November 15, 2019. Assuming that the Orchard Park Facility is closed by November

15, 2019, NYSEG will have provided the Debtors with over two months of post-petition utility
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

goods/services prior to the closure of that facility. Accordingly, NYSEG is seeking post-petition
security for providing utility service to the Orchard Park Facility, but after the final post-petition
bills for that facility are paid, NYSEG would be willing to return the deposits for those accounts.
Discussion
A. THE UTILITY MOTION SHOULD BE DENIED AS TO NYSEG.
Sections 366(c)(2) and (3) of the Bankruptcy Code provide:
(2) Subject to paragraphs (3) and (4), with respect to a case filed under chapter
11, a utility referred to in subsection (a) may alter, refuse, or discontinue
utility service, if during the 30-day period beginning on the date of the filing
of the petition, the utility does not receive from the debtor or the trustee
adequate assurance of payment for utility service that is satisfactory to the
utility;
(3)(A) On request of a party in interest and after notice and a hearing, the court
may order modification of the amount of an assurance of payment under
paragraph (2).

As set forth by the United States Supreme Court, “[iJ]t is well-established that ‘when the
statute's language is plain, the sole function of the courts--at least where the disposition required
by the text is not absurd--is to enforce it according to its terms.’” Lamie v. United States Trustee,
540 U.S. 526, 534, 124 S. Ct. 1023, 157 L. Ed. 2d 1024 (2004) (quoting Hartford Underwriters
Ins. Co. v. Union Planters Bank, N. A., 530 U.S. 1, 6, 120 S. Ct., 1942, 147 L. Ed. 2d 1 (2000)).
Rogers v. Laurain (In re Laurain), 113 F.3d 595, 597 (6th Cir. 1997) (“Statutes . . . must be read
in a ‘straightforward’ and ‘commonsense’ manner.”). A plain reading of Section 366(c)(2)
makes clear that a debtor is required to provide adequate assurance of payment satisfactory to its

utilities on or within thirty (30) days of the filing of the petition. Ifa debtor believes the amount

of the utility’s request needs to be modified, then the debtor can file a motion under Section
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

366(c)(3) requesting the court to modify the amount of the utility’s request under Section
366(c)(2).

In this case, the Debtors filed the Utility Motion to improperly shift the focus of their
obligations under Section 366(c)(3) from modifying the amount of the adequate assurance of
payment requested under Section 366(c)(2) to setting the form and amount of the adequate
assurance of payment acceptable to the Debtors. Accordingly, this Court should not reward the
Debtors for their failure to comply with the requirements of Section 366(c) and deny the Utility
Motion as to NYSEG.

1. The Debtors’ Proposed Utility Earmark Is Not Relevant And Even If

It Is Considered, It Is Unsatisfactory Because It Does Not Provide
NYSEG With Adequate Assurance of Payment.

This Court should not even consider the Bank Account as a form of adequate assurance of
payment because: (1) It is not relevant because Section 366(c)(3) provides that a debtor can only
modify “the amount of an assurance of payment under paragraph (2)”; and (2) The Utility
Earmark is not a form of adequate assurance of payment recognized by Section 366(c)(1)(A).
Moreover, even if the Court were to consider the Utility Earmark, the Utility Earmark is an
improper and otherwise unreliable form of adequate assurance of future payment for the
following reasons:

1. Unlike the statutory approved forms of adequate assurance of payment, the Utility
Earmark is not something held by NYSEG. Accordingly, NYSEG has no control
over how long the Utility Earmark will remain in place.

2. In order to access the Utility Earmark, NYSEG would have to incur the expense to

draft, file and serve a default pleading with the Court and possibly litigate the
demand if the Debtors refuse to honor a Disbursement Request.

10
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

3. Itis underfunded from the outset because NYSEG issue monthly bills and by the
time a default notice is issued the Debtors will have received approximately 60
days of commodity or service. Accordingly even if NYSEG attempt to access
Utility Earmark it will be only cover one half of the past due charges and none of
the additional charges for utility service/goods provided after the past due charges
were incurred.

4, The Debtors may use the Utility Earmark before all post-petition utility charges
are paid in full.

5. The Debtors fail to state whether draws from the Utility Earmark would be limited
to two-week amounts.

6. The Debtors secured lenders would have a lien on the Utility Earmark.

Accordingly, the Court should not approve the Utility Earmark as adequate assurance
to NYSEG because the Utility Earmark is: (a) not the form of adequate assurance requested by
NYSEG; (b) not a form recognized by Section 366(c)(1)(A); and (c) an otherwise unreliable
form of adequate assurance.

yn The Utility Motion Should Be Denied As To NYSEG Because
the Debtors Have Not Set Forth Any Basis For Modifying
NYSEG’s Requested Deposit.

In the Utility Motion, the Debtors fail to address why this Court should modify the
amount of NYSEG’s request for adequate assurance of payment. Under Section 366(c)(3), the
Debtors have the burden of proof as to whether the amount of NYSEG’s adequate assurance of
payment request should be modified. See In re Stagecoach Enterprises, Inc., 1 B.R. 732, 734
(Bankr. M.D. Fla. 1979) (holding that the debtor, as the petitioning party at a Section 366
hearing, bears the burden of proof). However, the Debtors do not provide the Court with any

evidence or factually supported documentation to explain why the amount of NYSEG’s

adequate assurance request should be modified. Accordingly, the Court should deny the relief

11
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

requested by Debtors in the Utility Motion and require the Debtors to comply with the
requirements of Section 366(c) with respect to NYSEG.

B. THE COURT SHOULD ORDER THE DEBTORS TO PROVIDE

THE ADEQUATE ASSURANCE OF PAYMENT REQUESTED BY
NYSEG PURSUANT TO SECTION 366 OF THE BANKRUPTCY
CODE.

Section 366(c) was amended to overturn decisions such as Virginia Electric and Power
Company v. Caldor, Inc., 117 F.3d 646 (2d Cir. 1997), that held that an administrative expense,
without more, could constitute adequate assurance of payment in certain cases. Section
366(c)(1)(A) specifically defines the forms that assurance of payment may take as follows:

(i) a cash deposit;

(ii) a letter of credit;

(iii) a certificate of deposit;

(iv) a surety bond;

(v) a prepayment of utility consumption; or

(vi) another form of security that is mutually agreed upon between the utility
and the debtor or the trustee.

Section 366 of the Bankruptcy Code was enacted to balance a debtor’s need for utility
services from a provider that holds a monopoly on such services, with the need of the utility to
ensure for itself and its rate payers that it receives payment for providing these essential services.
See Inre Hanratty, 907 F.2d 1418, 1424 (3d Cir. 1990). The deposit or other security “should
bear a reasonable relationship to expected or anticipated utility consumption by a debtor.” In re
Coastal Dry Dock & Repair Corp., 62 B.R. 879, 883 (Bankr. E.D.N.Y. 1986). In making such a

determination, it is appropriate for the Court to consider “the length of time necessary for the

utility to effect termination once one billing cycle is missed.” In re Begley, 760 F.2d 46, 49 (3d

Cir. 1985).

12
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

NYSEG bills the Debtors on a monthly basis for the charges already incurred by the
Debtors in the prior month. NYSEG then provides the Debtors with approximately 23 days to
pay the bill, the timing of which is set forth in applicable state laws, tariffs and/or regulations.
Additionally, if the Debtors fail to timely pay a post-petition bill from NYSEG, NYSEG has to
wait at least another 20 days after the due date before it can issue a termination notice for non-
payment. Furthermore, NYSEG cannot terminate service for non-payment until at least 8 days
after issuance of a notice of termination have elapsed. Based on the foregoing state-mandated
billing cycle, the minimum period of time the Debtors could receive service from NYSEG before
termination of service for non-payment of post-petition bills is approximately two (2) months or
more. Moreover, even if the Debtors timely pay their post-petition utility bills, NYSEG still has
potential exposure of 45 to 60 days based on its billing cycle. Furthermore, the amount of
NYSEG’s deposit request is the amount that the New York State Public Service Commission,
which is a neutral third-party entity, permits NYSEG to request from its customers. NYSEG is
not taking the position that the deposit that it is entitled to obtain under applicable state law is
binding on this Court, but, instead is introducing that amount as evidence of amount that
NYSEG?’s regulatory entity permits it to request from its customers.

Moreover, in contrast to the improper treatment proposed to the Debtors’ utilities, the
Debtors requesting that certain that post-petition professionals and supposed critical vendors are
favored creditors over NYSEG by seeking (i) authority to pay supposed Critical Vendor Claims,
and (ii) a professionals carve-out for the payment of their fees/expenses after a default and a
guarantee of payment for fees incurred up to a default. Therefore, despite the fact that NYSEG

continues to provide the Debtors with crucial post-petition utility services on the same generous

13
Case 8-19-76260-ast Doc90 Filed 10/01/19 Entered 10/01/19 15:57:57

terms that were provided prepetition, with the possibility of non-payment, the Debtors are
seeking to deprive NYSEG of any meaningful adequate assurance of payment for which it is
entitled to for continuing to provide the Debtors with post-petition utility goods/services.
WHEREFORE, NYSEG respectfully requests that this Court enter an order:
1. Denying the Utility Motion as to NYSEG;
Z. Awarding NYSEG the post-petition adequate assurance of payment pursuant to
Section 366 in the amount and form satisfactory to NYSEG, which is the form

and amounts requested herein; and

 

5). Providing such other and further relief as the Court deems just and appropriate.
Dated: Garden City, New York CULLEN AND DYKMAN LLP
October 1, 2019
By: /s/ Thomas R. Slome
Thomas R. Slome
Michael Kwiatkowski

100 Quentin Roosevelt Boulevard

Garden City, New York 11530

Telephone: (516) 357-3700

Facsimile: (516) 357-3792

Email: tslome@CullenandDykman.com
mkwiatkowski@CullenandDykman.com

and

Russell R. Johnson III

John M. Craig

Law Firm of Russell R. Johnson II, PLC

2258 Wheatlands Drive

Manakin-Sabot, Virginia 23103

(804) 749-8861

Email: russell@russelljohnsonlawfirm.com
john@russelljohnsonlawfirm.com

 

Co-Counsel for New York State Electric and Gas
Corporation

14
